In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  15-­‐‑2005  
UNITED  STATES  OF  AMERICA,  
                                                              Plaintiff-­‐‑Appellee,  
                                         v.  

DERRICK  SMITH,  
                                                         Defendant-­‐‑Appellant.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
            No.  12  CR  175  —  Sharon  Johnson  Coleman,  Judge.  
                          ____________________  

    ARGUED  FEBRUARY  26,  2016  —  DECIDED  MARCH  11,  2016  
                  ____________________  

    Before  POSNER,  FLAUM,  and  EASTERBROOK,  Circuit  Judges.  
    EASTERBROOK,  Circuit  Judge.  In  March  2011  Derrick  Smith  
was   appointed   to   the   Illinois   House   of   Representatives   to  
complete  an  unfinished  term.  He  wanted  to  be  elected  in  his  
own  right,  which  meant  that  he  had  to  campaign  in  his  par-­‐‑
ty’s  primary,  set  for  March  2012.  One  of  his  campaign  assis-­‐‑
tants,   known   to   Smith   as   “Pete,”   alerted   the   FBI   that   Smith  
might  be  corrupt.  Pete  (whose  last  name  has  been  kept  con-­‐‑
fidential)   began   recording   some   of   his   conversations   with  
2                                                                  No.  15-­‐‑2005  

Smith.  At  the  FBI’s  suggestion,  Pete  told  Smith  that  a  woman  
who   lived   in   his   district   would   provide   $7,000   (money   that  
would   help   Smith   pay   his   campaign   staff)   if   Smith   wrote   a  
letter  supporting  her  application  for  a  grant  from  the  state’s  
Capital  Development  Board  for  the  construction  of  a  daycare  
center.  This  was  a  sting;  there  was  no  such  woman,  and  the  
money  would  come  from  the  FBI.  
     Letters   of   recommendation   from   one   public   official   to  
another   are   common   and   lawful—unless   paid   for.   The   ex-­‐‑
change   of   an   official   act   for   money   violates   federal   law,   no  
matter   how   the   recipient   uses   the   cash.   See,   e.g.,   Evans   v.  
United  States,  504  U.S.  255  (1992);  McCormick  v.  United  States,  
500  U.S.  257  (1991);  United  States  v.  Blagojevich,  794  F.3d  729  
(7th  Cir.  2015).  Smith  wrote  the  letter,  and  Pete  handed  over  
$7,000.   Smith   immediately   used   some   of   the   money   to   pay  
his  campaign  staff;  a  search  of  his  home  turned  up  the  rest.  
     At  Smith’s  trial  for  violating  18  U.S.C.  §§  666(a)(1)(B)  and  
1951,   the   prosecutor   introduced   the   recorded   conversations  
with  Pete.  The  jury  convicted,  and  the  judge  sentenced  Smith  
to  five  months’  imprisonment  and  one  year’s  supervised  re-­‐‑
lease.   Neither   side   called   Pete   as   a   witness:   he   was   a   shady  
character  and  may  have  been  stealing  from  the  FBI  in  addi-­‐‑
tion  to  assisting  it.  Pete  said  that  he  would  not  testify,  assert-­‐‑
ing   his   constitutional   privilege   not   to   be   compelled   to   in-­‐‑
criminate   himself.   Since   the   prosecutor   did   not   want   Pete’s  
testimony,   he   did   not   ask   the   court   to   grant   use   immunity;  
defense  counsel  did  not  call  Pete  to  see  whether  the  district  
judge   would   honor   his   assertion   of   the   privilege.   (It   is   easy  
to  imagine  lines  of  questioning  whose  answers  could  not  in-­‐‑
criminate  Pete.)  
No.  15-­‐‑2005                                                                    3  

    The   sole   argument   Smith   makes   on   appeal   is   that,   with  
Pete  not  in  court,  the  use  of  his  recorded  statements  violated  
the  Confrontation  Clause  of  the  Sixth  Amendment.  It  is  un-­‐‑
clear   why   Smith   casts   this   as   a   constitutional   argument   ra-­‐‑
ther   than   as   one   based   on   the   hearsay   doctrine.   See   United  
States  v.  Walker,  673  F.3d  649,  659–61  (7th  Cir.  2012)  (concur-­‐‑
ring   opinion).   The   hearsay   rule   excludes   out-­‐‑of-­‐‑court   state-­‐‑
ments  offered  for  their  truth.  See  Fed.  R.  Evid.  801(c).  (There  
are  exceptions,  but  the  United  States  does  not  argue  that  any  
applies.)  
    The   Confrontation   Clause,   by   contrast,   affects   only   “tes-­‐‑
timonial”  statements.  See,  e.g.,  Ohio  v.  Clark,  135  S.  Ct.  2173  
(2015);   Crawford   v.   Washington,   541   U.S.   36   (2004).   Indeed   it  
covers  only  a  subset  of  testimonial  hearsay.  Statements  that  
would  have  been  admissible  at  common  law  in  1793  (in  oth-­‐‑
er  words,  statements  that  are  not  hearsay  or  are  covered  by  
longstanding  exceptions  to  the  hearsay  doctrine)  are  outside  
the   Sixth   Amendment,   see   Giles   v.   California,   554   U.S.   353,  
358–59   (2008),   as   are   all   statements   by   witnesses   who   are  
available   for   cross-­‐‑examination,   see   Crawford,   541   U.S.   at   60  
n.9.   And   Clark   shows   that   the   Court   has   not   yet   decided  
whether   the   Confrontation   Clause   covers   testimonial   state-­‐‑
ments  by  one  private  party  to  another.  Thus  if  a  statement  is  
not   hearsay,   because   not   offered   for   its   truth,   it   also   is   not  
“testimonial”  for  the  purpose  of  the  Confrontation  Clause.  
     The   district   judge   admitted   Pete’s   recorded   statements  
after   concluding   that   they   helped   to   put   Smith’s   recorded  
statements  in  context.  Smith  maintains  that  Pete’s  statements  
do   more   than   put   his   own   in   context—and   that   even   if   just  
used   for   context   they   are   inadmissible   because   Pete   said  
much   more   on   the   recordings   than   Smith   did.   It   is   easy   to  
4                                                                  No.  15-­‐‑2005  

find   statements   in   judicial   opinions   discussing   whether  
statements  have  been  used  for  “context”  and  commenting  on  
the   relative   length   of   different   speakers’   statements,   but  
those   observations   must   not   be   understood   to   displace   the  
legal   standards—for   hearsay   whether   the   out-­‐‑of-­‐‑court  
statement   is   offered   for   truth,   and   for   the   Confrontation  
Clause  whether  the  out-­‐‑of-­‐‑court  statement  is  testimonial.  
     To   see   this,   consider   a   simple   hypothetical.   “Pete:   I   will  
pay  you  $7,000  in  exchange  for  a  letter  my  client  can  use  to  
seek  a  grant  for  a  daycare  center.  Do  you  agree?  Smith:  Yes.”  
In   this   example,   Pete   utters   25   words   to   Smith’s   one—but  
there   is   no   hearsay   because   Pete’s   statement   is   not   used   to  
show  that  anyone  will  pay  $7,000.  It  is  used  instead  to  show  
the   meaning   of   Smith’s   “yes,”   which   does   not   depend   on  
whether  Pete  was  speaking  truthfully.  The  “yes”  constitutes  
Smith’s   agreement   to   exchange   money   for   an   official   act.  
Pete’s   statements   may   put   Smith’s   “in   context,”   but   that’s  
unimportant.   What   matters   is   that,   without   being   used   for  
their   truth,   they   enable   the   jury   to   determine   the   import   of  
Smith’s  own  words.  Allowing  the  jury  to  hear  Pete’s  words  
no  more  violates  the  Confrontation  Clause  than  does  provid-­‐‑
ing   a   jury   with   a   dictionary   or   a   translation   from   a   foreign  
language   or   an   expert   on   criminal   jargon.   Talking   about  
“context”   does   not   help   to   establish   whether   such   an   ex-­‐‑
change  is  properly  admitted,  nor  does  counting  the  number  
of   words   tell   us   whether   Pete’s   statement   is   hearsay   under  
Rule  801  or  “testimonial”  for  constitutional  purposes.  
   Now   consider   a   different   example.   “Pete:   Last   week   I  
paid  you  $7,000  for  a  letter  that  my  client  will  use  to  seek  a  
grant   for   a   daycare   center.   Do   you   remember?   Smith:   Yes.”  
This  has  the  same  25-­‐‑to-­‐‑1  ratio  of  words,  and  it  too  could  be  
No.  15-­‐‑2005                                                                 5  

said  to  show  the  context  of  Smith’s  reply.  But  this  statement  
would  be  hearsay,  because  it  would  be  relevant  only  if  Pete  
spoke   the   truth—that   he   had   paid   $7,000   in   exchange   for   a  
letter.   Once   again   it   would   be   best   to   tackle   the   dispositive  
questions   directly   rather   than   be   sidetracked   into   word  
counts  or  a  search  for  “context.”  Even  the  briefest  testimoni-­‐‑
al  out-­‐‑of-­‐‑court  statement—e.g.,  “Smith  shot  Jones”—can  vio-­‐‑
late  Rule  801  and  the  Confrontation  Clause,  no  matter  its  ef-­‐‑
fect  on  the  context  in  which  to  place  hearers’  responses.  
   We   looked   through   the   record   to   determine   whether  
Pete’s   statements   (and   those   of   other   persons   heard   on   the  
recordings)   were   offered   for   their   truth.   Here   is   one   ex-­‐‑
change  that  Smith  has  selected  as  an  example:  
    [Pete]:   The  broad  is  fixin’  to  give.  
    Smith:   I  got  you,  mother  fucker.  I  told  your  ass,  I  got  
             you.  
    [Pete]:   For   real,   look.   The   broad   is   gonna   give   seven  
              thousand,  with  no  problem.  
    Smith:   Okay.  
Pete’s  statements  in  this  exchange  are  admissible.  They  were  
not  offered  for  their  truth—that  is,  to  show  that  someone  was  
going   to   pay   Smith.   The   “broad”   did   not   exist,   and   the   FBI  
did   not   plan   to   let   Smith   keep   the   money.   Instead   Pete’s  
statements   were   used   to   show   what   Smith   himself   under-­‐‑
stood  the  transaction  to  entail.  
    Here’s  another  exchange  to  which  Smith  objected:  
    [Pete]:   You  ready,  you  ready  to  write?  
    Smith:   Yeah  I  got  it.  
6                                                                No.  15-­‐‑2005  

Once  again  Pete’s  statement  was  not  offered  for  the  truth  of  
anything,   though   it   does   tend   to   show   the   meaning   of  
Smith’s  “I  got  it.”  No  hearsay  here.  
    It  would  not  be  helpful  to  run  through  all  of  the  other  ex-­‐‑
changes.   They   are   similar   to   these.   Smith   has   not   been   con-­‐‑
victed  on  the  basis  of  hearsay,  or  of  out-­‐‑of-­‐‑court  testimonial  
statements.  Smith’s  own  words  and  deeds  convicted  him.  
                                                                    AFFIRMED